Exhibit 10.28

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (this “Amendment”), dated as of November 27, 2017
(the “Execution Date”), is entered into by and between WLC THREE VI, L.L.C., a
Delaware limited liability company (“Landlord”), and ALDEYRA THERAPEUTICS, INC.,
a Delaware corporation (“Tenant”).

W I T N E S S E T H

WHEREAS, Landlord and Tenant are parties that certain Lease Agreement, dated as
of September 20, 2017 (the “Original Lease”), pursuant to which Tenant leases
certain premises comprised of 6,924 rentable square feet of space on the third
(3rd) floor in the building known and numbered as 131 Hartwell Avenue,
Lexington, Massachusetts (the “Building”), comprised of (i) 3,736 rentable
square feet (the “Phase I Premises”), and (ii) 3,188 rentable square feet (the
“Phase II Premises”) (collectively, the “Original Premises”), as more fully set
forth in the Original Lease; and

WHEREAS, Landlord and Tenant wish to enter into this Amendment to (i) expand the
Premises to include 2,427 rentable square feet of space on the third (3rd) floor
of the Building in the location indicated on Exhibit A to this Amendment (the
“Phase III Premises”), and (ii) amend certain other terms and conditions of the
Original Lease.

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.    Recitals; Capitalized Terms. All of the recitals set forth above are
incorporated herein and hereby made an integral part of this Amendment. All
capitalized terms not otherwise modified or defined herein shall have the same
meanings as are ascribed to them in the Lease. All references in the Lease to
the “Lease” or “this Lease” or “the Lease” or “herein” or “hereunder” or similar
terms or to any section thereof shall mean the Original Lease, or such section
thereof, as amended by this Amendment.

2.    Demise of Phase III Premises. Landlord hereby agrees to lease to Tenant,
and Tenant hereby agrees to lease from Landlord, the Phase III Premises for a
period commencing on the date that Landlord delivers the Phase III Premises to
Tenant with Landlord’s Work Substantially Complete (the “Phase III Commencement
Date”) and continuing through December 31, 2020, unless the Term of the Lease is
earlier terminated or extended in accordance with the terms of the Lease. Except
as otherwise provided in this Amendment, Tenant’s lease of the Phase III
Premises shall be on all of the terms and conditions of the Original Lease as
amended herein. Except for Landlord’s Work, the Phase III Premises are being
leased to Tenant in their present condition, AS IS, WITHOUT REPRESENTATION OR
WARRANTY by Landlord. From and after the Phase III Commencement Date, all
references in the Lease to the term “Premises” shall be deemed to refer to the
Phase I Premises, Phase II Premises, and the Phase III Premises collectively.

 

1



--------------------------------------------------------------------------------

3.    Landlord’s Work.

(a)    Landlord’s Work (as defined in Section 8 of the Original Lease) is hereby
amended to include the interior finish and other tenant improvements to be
performed in the Phase III Premises. The schematic plan and specifications set
forth in Exhibit D of the Original Lease are hereby deleted and replaced with
the plan and specifications attached hereto as Exhibit B. Without limiting the
generality of the foregoing, the interior finish and other tenant improvements
shown in such plan for the Original Premises and the Phase III Premises shall
constitute Landlord’s Work, subject to any further iteration of such
improvements and finishes set forth in the Approved Plans derived from such
Exhibit.

(b)    The Estimated Substantial Completion Date of Landlord’s Work, as defined
in Section 8H of the Original Lease is hereby amended to be February 1, 2018.

(c)    The parties agree that Tenant will pay to Landlord, as Additional Rent
under the Lease, an amount equal to $46,300.45 in reimbursement of a portion of
the costs and expenses incurred by Landlord for Landlord’s Work (“Tenant’s
Contribution”). Tenant shall pay half of Tenant’s Contribution to Landlord prior
to Landlord’s commencement of Landlord’s Work and shall pay the balance of
Tenant’s Contribution no later than fifteen (15) days after the date of
Substantial Completion of Landlord’s Work.

4.    Base Rent. Commencing on the Phase III Commencement Date and thereafter
throughout the Term of the Lease, Tenant shall pay Base Rent with respect to the
entire Premises in the amounts and on the schedule set forth in the following
table, which hereby replaces the table set forth in Section 1 of the Original
Lease:

 

Period

   Annual Base
Rent (Based on
12 months)      Monthly
Base Rent      Per RSF  

October 1, 2017 – November 30, 2017

   $ 87,796.00 *     $ 7,316.33 *     $ 23.50 * 

December 1, 2017 – the day immediately prior to the Phase III Commencement Date

   $ 162,714.00 ^     $ 13,559.50 ^     $ 23.50 ^ 

Phase III Commencement Date – January 31, 2019

   $ 219,748.50      $ 18,312.38      $ 23.50  

February 1, 2019 – January 31, 2020

   $ 229,099.50      $ 19,091.63      $ 24.50  

February 1, 2020 – December 31, 2020

   $ 238,450.50      $ 19,870.88      $ 25.50  

* Notwithstanding the foregoing Base Rent schedule or any contrary provision of
this Lease, but subject to the terms of Section 3.5, Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the Phase I Premises
during the period commencing as of the Phase I Commencement Date and ending on
the date immediately preceding the Phase I Rent Commencement Date.

 

2



--------------------------------------------------------------------------------

^ Notwithstanding the foregoing Base Rent schedule or any contrary provision of
this Lease, but subject to the terms of Section 3.5, Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the Phase II Premises
during the period commencing as of the Phase II Commencement Date and ending on
the date immediately preceding the Phase II Rent Commencement Date.

5.    Operating Expenses and Taxes. Effective as of the Phase III Commencement
Date, the following terms as used in the Lease shall have the following
meanings:

Rentable Area of the Premises: shall mean 9,351 rentable square feet, as
reasonably adjusted from time to time due to a change in the physical size of
the Premises.

Tenant’s Pro Rata Share: shall mean 11.88%, which is a fraction, the numerator
of which shall mean the Rentable Area of the Premises and the denominator of
which shall mean the Rentable Area of the Building, as reasonably adjusted from
time to time due to a change in the physical size of the Premises or the
Building.

6.    Security Deposit. The Security Deposit required under the Lease is hereby
increased to equal $54,937.14. Tenant shall pay to Landlord the increased amount
of $14,258.64 to Landlord simultaneously with the execution and delivery of this
Amendment to Landlord. In addition, the last sentence of Section 4 of the Lease
is hereby deleted and replaced with the following sentence:

Notwithstanding anything to the contrary contained herein, provided and on
condition that Tenant is not then in default under the terms of this Lease,
Landlord shall, within thirty (30) days after the written request of Tenant
delivered after January 1, 2019, return a $18,312.38 portion of the Security
Deposit so that the remainder of such Security Deposit shall be $36,624.76.

7.    Parking. The Parking Spaces allocated to Tenant under Section 29 of the
Lease is hereby amended to be thirty-one (31) spaces.

8.    Brokers. Landlord and Tenant each represent and warrant to the other that
neither of them has employed or dealt with any broker, agent or finder other
than CB Richard Ellis-N.E. Partners, Limited Partnership (representing Landlord
exclusively) and Cushman & Wakefield (representing Tenant exclusively) (the
“Brokers”) and that, other than the Brokers, no broker is entitled to any
compensation or charges in connection with this Amendment or the transaction
contemplated hereby. Tenant covenants and agrees to defend, with counsel
approved by Landlord, indemnify and save Landlord harmless from and against any
and all cost, expense or liability for any compensation, commission or charges
claimed by any broker, agent or finder who dealt with Tenant, other than the
Brokers. Landlord covenants and agrees to defend, with counsel approved by
Tenant, indemnify and save Tenant harmless from and against any and all cost,
expense or liability for any compensation, commission or charges claimed by any
broker, agent or finder who dealt with Landlord, including the Brokers. Landlord
will pay any commission due to the Brokers hereunder pursuant to its separate
agreement with the Brokers hereunder.

 

3



--------------------------------------------------------------------------------

9.    Ratification. Except as expressly modified by this Amendment, the Original
Lease shall remain in full force and effect, and as further modified by this
Amendment, is expressly ratified and confirmed by the parties hereto. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, subject to the provisions of the
Lease regarding assignment and subletting.

10.    Governing Law; Interpretation and Partial Invalidity. This Amendment
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts. If any term of this Amendment, or the application thereof to
any person or circumstances, shall to any extent be invalid or unenforceable,
the remainder of this Amendment, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Amendment shall be valid and
enforceable to the fullest extent permitted by law. The titles for the
paragraphs are for convenience only and are not to be considered in construing
this Amendment. This Amendment contains all of the agreements of the parties
with respect to the subject matter hereof, and supersedes all prior dealings
between them with respect to such subject matter. No delay or omission on the
part of either party to this Amendment in requiring performance by the other
party or exercising any right hereunder shall operate as a waiver of any
provision hereof or any rights hereunder, and no waiver, omission or delay in
requiring performance or exercising any right hereunder on any one occasion
shall be construed as a bar to or waiver of such performance or right on any
future occasion.

11.    Binding Agreement. This document shall become effective and binding only
upon the execution and delivery of this Amendment by both Landlord and Tenant.

12.    Counterparts and Authority. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Landlord and Tenant each
warrant to the other that the person or persons executing this Amendment on its
behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Amendment.

[Remainder of page intentionally left blank; Signatures on next page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed as of the date set forth above.

 

LANDLORD:   WLC THREE VI, L.L.C.,   a Delaware limited liability company   By:  
WLC Equity VI, L.L.C.,     a Delaware limited liability company,     its Sole
Member     By:   WLC-G Holdings VI, L.L.C.,       a Delaware limited liability
company,       its Sole Member       By:   WLC Investors VI, L.L.C.,         a
Delaware limited liability company,         its Member         By:   Walton REIT
Holdings B-VI, L.L.C.,           a Delaware limited liability company,          
its Sole Member           By:   Walton REIT B-VI, L.L.C.,             a Delaware
limited liability company,             its Managing Member             By:  
Walton Street Real Estate Fund VI-Q, L.P.,               a Delaware limited
partnership,               its Managing Member               By:   Walton Street
Managers VI, L.P.,                 a Delaware limited partnership,              
  its General Partner                 By:   WSC Managers VI, Inc.,              
    a Delaware corporation,                   its General Partner              
    By:  

/s/ Laura Weidaw

                  Name:  

Laura Weidaw

                  Title:  

VP

                  Hereunto duly authorized  

[COUNTERPART SIGNATURE PAGE TO FIRST AMENDMENT BY AND BETWEEN

WLC THREE VI, L.L.C., AS LANDLORD, AND ALDEYRA THERAPEUTICS, INC., AS TENANT]

 

5



--------------------------------------------------------------------------------

TENANT:

ALDEYRA THERAPEUTICS, INC.,

a Delaware corporation

By:   /s/ Stephen J. Tulipano Name:   Stephen J. Tulipano Title:   CFO

[COUNTERPART SIGNATURE PAGE TO FIRST AMENDMENT BY AND BETWEEN

WLC THREE VI, L.L.C., AS LANDLORD, AND ALDEYRA THERAPEUTICS, INC., AS TENANT]

 

6



--------------------------------------------------------------------------------

Exhibit A

PLAN OF PHASE III PREMISES

 

LOGO [g519779g0321134308341.jpg]

 

7



--------------------------------------------------------------------------------

Exhibit B

SPACE PLAN OF LANDLORD’S WORK

 

LOGO [g519779g0321134308575.jpg]

 

8